COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER ON MOTION

Cause number:             01-14-00805-CV
Style:                    In the Interest of A.L.W. and A.N.W., Children
Date motion filed*:       November 12, 2014
Type of motion:           Unopposed Motion for Extension of Time to File Appellant’s Brief
Party filing motion:      Appellant
Document to be filed:     Appellant’s Brief

Is appeal accelerated?       Yes

If motion to extend time:
       Original due date:                  November 12, 2014
       Number of extensions granted:           0        Current Due date: November 12, 2014
       Date Requested:                     December 12, 2014

Ordered that motion is:
       Granted
               If document is to be filed, document due: December 12, 2014
                      No further extensions of time will be granted.
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Appellant’s unopposed motion for extension of time to file appellant’s brief is granted,
          but counsel is warned that no further extensions will be granted because this
          is a parental termination accelerated appeal.

Judge’s signature: /s/ Laura C. Higley
                   


Date: November 13, 2014



November 7, 2008 Revision